DETAILED ACTION
This Final Office action is in response to Applicant’s Amendment filed on 12/23/2021.  Claims 1-20 are pending.  The earliest effective filing date of the present application is 09/01/2009.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claims 16 and 19) include the limitation “the entire contents” in line 16.  This renders the claim indefinite as “entire contents” or “an entire contents” have not been recited prior to this.  There is a lack of proper antecedent basis.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Pat. Pub. No. 2008/0154691 to Wellman et al. (“Wellman”) in view of U.S. Pat. Pub. No. 2006/0023730 to Regan et al. (“Regan”).

With regard to claims 1, 16, and 19, Wellman discloses the claimed information system for an industrial vehicle, the system comprising:
 	memory that stores industrial vehicle information according to a mapping specified by a data object model, where the industrial vehicle information is based upon collected data that is generated by components of the industrial vehicle (see e.g. [0064-67]); and 
 	a processor (see e.g. processor at [0064-65]) on the industrial vehicle is programmed to repeatedly perform a cyclical operation (see e.g. [0067], “the system may log a sample of the truck speed at predetermined intervals.” (emphasis added), where when the system logs data wherein for each cycle of the cyclical operation, the processor: 
 		extracts at least a portion of the industrial vehicle information stored in the memory (see e.g. [67-68], data is logged in a data log/memory at predetermined intervals) according to the mapping specified by the data object model as broadcast information (see [0066-68] where data is logged as designed according to the object at predetermined intervals, such as a cyclical periodic time interval recording of various parameters of data, such as “speed” data, where in response to a triggering event, data is further extracted from the data log by the application server 14 to create a report and then broadcasting the data to the application server 14; [0069]; [0070]; for broadcasting a message, see e.g. [0053], [0054] showing that the transmissions can be broadcasts); 
 		generates at least one broadcast message representing the extracted broadcast information (see e.g. [066-68] where the report is generated, where this is considered to be the “at least one broadcast message” as this can be broadcast, and is in broadcast, as shown in the exemplary language of [0053-54]); and 
 		transmits the generated at least one broadcast message on a vehicle network bus, where the transmission is repeatedly transmitted internal to the industrial vehicle, across the vehicle network bus (see e.g. [0053-54]; [0161-162]) where the transmission is based on a predetermined periodic time interval (see e.g. [0067] as explained above; [0202] where messages associated with “brakes” may be based on a “unique inspection interval” such as “a first predetermined number of hours between scheduled maintenance.”).
 	And, for claims 16 and 19: a device connected to the vehicle network bus must receive each of the plurality of broadcast messages in order to reconstruct the entirety of the broadcast information (see [0064] where the data is collected and then the data is aggregated in order to create a “history of operation parameter values that may vary over time, such as speed, temperature, . . . .”).  
	However, Wellman is silent regarding where the entire contents of the broadcast information are repeatedly transmitted across the vehicle network bus in a cyclically recurring manner; 
	Regan teaches at e.g. abstract, [0002], [0027-29], [0036] that it would have been obvious to one of ordinary skill in the data broadcasting art to include where the entire contents, as claimed, of the broadcast information are repeatedly transmitted across the vehicle network bus 
	Therefore, it would have been obvious to one of ordinary skill in the industrial vehicle art at the time of filing to modify Wellman with the broadcasting abilities described above of Regan, where this would be performed so that the transmissions can be broadcast repeatedly, in a cyclically recurring manner, to the users thereby providing the necessary data to the parties involved, and fostering better and more efficient communication between the involved parties.         

With regard to claim 2, Wellman further discloses where the collected data is collected by a network bus-enabled vehicle electronic control module that is designated as an information master (see e.g. Fig. 6 and [0046]).  

With regard to claim 3, Wellman further discloses where the vehicle network bus comprises at least one communications strategy including controller area network (CAN) bus, Zigbee, Bluetooth, Local Interconnect Network (LIN), and time-triggered data-bus 

With regard to claim 4, Wellman further discloses the vehicle network bus comprises a controller area network (CAN) bus; and the processor is implemented as an information master (see e.g. [0050]).  

With regard to claim 5, Wellman further discloses where collected data comprises at least one of event codes, component states, component status information, hour meter readings, energy measurements, and hydraulic measurements (see e.g. [0051]).  

With regard to claim 6, Wellman further discloses where the processor transmits the generated at least one broadcast message on the vehicle network bus by streaming the generated at least one broadcast message ([0059]).  

With regard to claim 7, Wellman further discloses where the processor is further programmed to:set the periodic time interval (see [0202]).  

With regard to claim 9, Wellman further discloses where the collected data is collected by an information linking device that enables wireless communication with a remote server (see [0006], [0026], [0030], [0035], etc.).  

With regard to claim 10, Wellman further discloses where the processor is further programmed to: compute industrial vehicle information from at least a portion of the collected data; create statistics from at least a portion of the collected data; or a combination thereof ([0146], [0192], [0196]). 32 Docket No. CRN 361 N4A2  

With regard to claims 11 and 17, Wellman further discloses an information linking device receives the broadcast information transmitted across the vehicle network bus; and the information linking device wirelessly transmits the broadcast information to a remote server ([0013], Fig. 5B, [0043]).  

With regard to claim 12, Wellman further discloses where the collected data is collected by an electronic component that obtains the collected data by submitting a query to at least one other component of the industrial vehicle across the vehicle network bus ([0113]).  

With regard to claim 13, Wellman further discloses where the collected data is collected by an electronic component that obtains the collected data by from at least one other component of the industrial vehicle across the vehicle network bus ([0031]).  

With regard to claim 14, Wellman further discloses the at least one broadcast message comprises a plurality of broadcast messages; and a device connected to the vehicle network bus must receive each of the plurality of broadcast messages in order to reconstruct the entirety of the broadcast information (see [0064] where the data is collected and then the data is aggregated in order to create a “history of operation parameter values that may vary over time, such as speed, temperature, . . . .”; see also the combination of Wellman and Regan for this limitation).  

With regard to claims 15, 18, and 20, Wellman further discloses where the processor is further programmed to operate in a select one of a live mode or a normal mode, wherein:when operating in the normal mode, an information linking device connected to the vehicle network bus is programmed to: receive the cyclically recurring transmission of the broadcast information; and log the received broadcast information; and when operating in the live mode, the information linking device is programmed to: receive the cyclically recurring transmissions of the broadcast information; and 33 Docket No. CRN 361 N4A2wirelessly transmit the received broadcast information to a remote server (see [0048]).  

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wellman, Regan, and U.S. Pat. No. 6,714,158 to Underbrink et al. (“Underbrink").

With regard to claim 8, Wellman and Regan are silent regarding where the periodic time interval is within a range of 1-999 milliseconds.
 	However, Underbrink does teach this. Underbrink teaches wherein streaming is performed on a millisecond rate (Col. 5, In. 13-40).
 	Therefore, it would have been obvious to one of ordinary skill in the vehicle communication art at the time of the invention to modify the combination of Wellman and Regan, as combined above, with the ability to stream data over a bus at a millisecond rate, as taught by Underbrink, in order to instantaneously and continuously transmit data over the bus and enabling for the quick transfer of real-time data
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
The examiner has withdrawn the previously-made rejections under 35 USC 112.  
Applicant argues that the cited art does not disclose, teach, or suggest memory that stores data according to a data object model.  Applicant argues that the memory cited to is at a remote server and therefore this cannot read on the claimed invention.  The examiner respectfully disagrees for two reasons.  First, there is a memory on the vehicle.  Second, there is no claimed requirement that the memory is on the vehicle.  It’s unclear why Applicant would argue this.  Next, Applicant argues that there is no mapping in the cited art.  The examiner respectfully disagrees.  The data is collected in at least a time-based mapping model, where the system can gather data from the stored data to create a report “spanning from [data of] a time period before the triggering event to a time after the triggering event.”  In other words, the data is stored in such as way so as to enable the gathering of specific data at specific points in time.  See also [0070].  The examiner notes that all of the information is collected from the vehicle, as claimed.  
Next, Applicant argues that the cited art does not teach the claimed cyclical operation.  The examiner respectfully disagrees.  This is only recited in the processor limitation(s).  The examiner has addressed this by referring to the following:  
a processor (see e.g. processor at [0064-65]) on the industrial vehicle is programmed to repeatedly perform a cyclical operation (see e.g. [0067], “the system may log a sample of the truck speed at predetermined intervals.” (emphasis added), where when the system logs data at predetermined intervals this is a cyclical operation, where the cycle is the time of the interval at “predetermined” time), wherein for each cycle of the cyclical operation, the processor: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Ludwig whose telephone number is (571)270-5599.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.